By the Court.
The sections of the election laws which are now numbered Sections 5005, 5006 *127and 5007, General Code, have been under consideration by this court several times; and it has been uniformly held that the decision of the secretary of state, when acting in the capacity of state supervisor of elections, upon written objections to certificates of nomination and nomination papers or upon other questions arising in the course of nomination of candidates, is final. Chapman v. Miller, 52 Ohio St., 166; Randall v. State, ex rel., 64 Ohio St., 57; State, ex rel., v. Stewart, 71 Ohio St., 55. The statute so declares; and as at present advised, this court is of the opinion that those matters are not per se the subject of judicial cognizance, but are matters for political regulation and well within the legislative power. This being an application for leave to file a petition in mandamus, the right to have the writ issue should clearly appear. Therefore, without entertaining an opinion as to the correctness of the ruling by the secretary of state, but regarding this application merely as presenting the question of the jurisdiction of this court to review such ruling,

Leave is refused.

Davis, C. J., Shauck, Johnson, Donahue and O’Hara, JJ., concur. Spear, J., not participating.